COURT REPORTER'S REQUEST FOR EXTENSION OF TIME
                          THIS RECORD IS DUE ON 12/29/14                           FILED IN
                                                                            6th COURT OF APPEALS
               THIS RECORD WAS ORIGINALLY DUE ON                           10/23/14
                                                                              TEXARKANA, TEXAS
                                                                            1/5/2015 11:02:32 AM
                              I AM REQUESTING 30 DAYS
                                                                                DEBBIE AUTREY
                                                                                    Clerk
             THIS RECORD IS APPROXIMATELY 600 PAGES LONG
               IS THIS APPEAL ACCELERATED? ___ YES X NO


SIXTH COURT OF APPEALS CAUSE NO. :
STYLE OF CASE: Kevin Lynn Fahrniv. The State of Texas
TRIAL COURT: 5th District - Bowie County
TRIAL COURT CAUSE NO.: 10F0484-005


I am responsible for preparing a record in this appeal, but am unable to file the record by the
original due date for the following reason(s):

       My duties listed below preclude working on this record:

       06/16/14        Bowie County criminal docket & civil docket
       06/17/14        Bowie County civil docket
       06/20/14        Bowie County civil docket
       06/23/14        Cass County criminal docket
       06/24/14        Cass County civil trial (13C081 Guinn vs. TXDOT)
       06/25/14        Guinn vs. TXDOT
       06/26/14        Guinn vs. TXDOT
       06/27/14        Guinn vs. TXDOT and Cass County civil docket
       06/30/14        Cass County criminal docket (a.m.)/Bowie County criminal docket (p.m.)
       07/02/14        Bowie County civil docket and criminal docket
       07/08/14        Cass County criminal docket
       07/11/14        Bowie County criminal hearing
                       Cass County civil docket
       07/14/14        Bowie County criminal docket
       07/18/14        Bowie County civil docket
       07/22/14        Cass County criminal jury selection (2014F00087 State vs. Nathaniel Walker,
Jr.)
                       Cass County criminal docket (p.m.)
       07/23/14        State vs. Walker
       07/25/14        Cass County civil docket
       07/28/14        Bowie County criminal docket
       07/29/14        Bowie County civil docket
       07/30/14        Bowie County civil docket and criminal docket
       07/30/14        Cass County civil hearing
08/04/14   Cass County criminal docket
08/07/14   Cass County criminal docket
08/08/14   Cass County civil docket
08/11/14   Bowie County criminal docket & civil docket
08/12/14   Bowie County civil jury trial (09C1591-005 Thomas vs. Sanchez)
08/13/14   Thomas vs. Sanchez
08/14/14   Thomas vs. Sanchez
08/15/14   Thomas vs. Sanchez & civil docket
08/18/14   Cass County criminal docket
08/19/14   Cass County criminal jury trial (2011F00233 State vs. Robert Hawkins)
08/25/14   Bowie County criminal docket
08/26/14   Bowie County criminal jury trial (14F0004-005 State vs. Roderick Beham)
08/27/14   State vs. Beham
08/28/14   State vs. Beham
08/29/14   State vs. Beham & civil docket
09/02/14   Cass County criminal docket
09/04/14   Cass County civil docket
09/05/14   Cass County criminal docket & civil docket
09/11/14   Bowie County civil docket
09/12/14   Bowie County civil docket
09/15/14   Cass County criminal docket
09/16/14   Cass County civil docket
09/19/14   Cass County civil docket
09/22/14   Bowie County criminal docket
09/23/14   Bowie County criminal jury trial (10F0484-005 (State vs. Donald Ray Brown)
09/24/14   State vs. Brown
09/25/14   State vs. Brown
09/26/14   State vs. Brown & civil docket
09/29/14   Cass County criminal docket
09/30/14   Cass County criminal docket
10/03/14   Cass County civil docket
10/06/14   Bowie County criminal docket
10/07/14   Bowie County civil jury trial (11C1323-005 Sparks vs. Simpson)
10/08/14   Sparks vs. Simpson
10/09/14   Sparks vs. Simpson
10/10/14   Sparks vs. Simpson
10/14/14   Cass County criminal docket
10/15/14   Cass County civil docket
10/17/14   Bowie County (Sparks vs. Simpson)
10/20/14   Bowie County criminal docket
10/21/14   Bowie County criminal
10/24/14   Bowie County civil docket

10/27/14   Cass County criminal docket
10/31/14   Cass County civil docket & criminal docket
11/03/14   Bowie County criminal docket & civil docket
11/04/14   Bowie County civil docket
11/05/14   Bowie County civil docket
11/10/14   Court reporter training on equipment, Breaux Bridge, Louisiana
11/11/14   Court reporter training on equipment, Breaux Bridge, Louisiana
11/12/14   Cass County criminal proceeding
        11/14/14        Cass County civil docket
        11/17/14        Bowie County criminal docket
        11/18/14        Bowie County criminal jury trial (State vs. James David Haynes, Jr.)
        11/19/14        Bowie County criminal jury trial (Haynes)
        11/20/14        Bowie County criminal jury trial (Haynes)
        11/21/14        Bowie County criminal jury trial (Haynes)
        11/24/14        Bowie County civil docket
        11/25/14        Bowie County criminal docket (a.m.)/Cass County criminal docket (p.m.)
        12/01/14        Cass County criminal docket
        12/02/14        Cass County criminal docket
        12/05/14        Cass County criminal docket
        12/08/14        Bowie County criminal docket and civil docket
        12/12/14        Bowie County civil docket and criminal docket
        12/15/14        Cass County criminal docket
        12/16/14        Cass County civil docket
        12/17/14        Bowie County criminal docket and civil docket

        Production of Reporter's Records in other cases

        State vs. Baughman
        State vs. Hoskison
        State vs. Jones

        Personal

         A trip to Nacogdoches became necessary the week of Christmas as my father-in-law needed
admission to a nursing facility due to increasing confusion and disorientation caused by Altzheimer's. His
wife was in the hospital for surgery and he was repeatedly getting lost and having to have the police find
him. The arrangements were time consuming. I try not to let my personal life interfere with my job
duties, but this was an unavoidable and unforeseeable occurrence.
In compliance with TEX. R. APP.P.9.5(e), I certify that a copy of this notice has been
served on counsel for all parties to the trial court's judgment or order being appealed. I
further certify by my signature below that he information contained in this notice is true
and within my personal knowledge.


1/4/15                                    _______/S/ Leslie P. Bates       __________
Date                                             Signature

903-733-0849                                      Leslie P. Bates________________________
Office Phone Number                               Printed Name

lpbcsrccr@valornet.com                            Official Court Reporter__________________
E-mail address (if available)                     Official Title

The following parties have been served with a copy of this document:

Lead Counsel for Appellant(s):                    Lead Counsel for Appellee(s):

Name:           Alwin A. Smith                    Name:           Samantha J. Oglesby

Address:        602 Pine Street                   Address:        601 Main Street
                Texarkana, Texas 75501                            Texarkana, TX 75501


Phone No.:      903-792-1608                      Phone No.:      903-735-4800

Attorney for:   Kevin Lynn Fahrni                 Attorney for: State of Texas




     FAX TO: Molly Pate (Deputy Criminal Clerk) or Kim Robinson (Deputy Civil Clerk)

                                Sixth Court of Appeals, Texarkana, at

                                           903798-3034

                           (to be followed by a printed version by mail)